Filed 6/30/14 In re Michael V. CA5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re MICHAEL V., a Person Coming
Under the Juvenile Court Law.


THE PEOPLE,                                                                            F068420

         Plaintiff and Respondent,                                        (Super. Ct. No. JJD065599)

                   v.
                                                                                     OPINION
MICHAEL V.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Juliet L.
Boccone, Judge.
         Arthur L. Bowie, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


*        Before Cornell, Acting P.J., Gomes, J., and Sarkisian, J.†
†     Judge of the Superior Court of Fresno County, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
                                   INTRODUCTION
       On August 29, 2011, Michael V., appellant, admitted allegations in a petition
filed pursuant to Welfare and Institutions Code section 602, alleging that he committed
first degree robbery, a felony (Pen. Code, § 211),1 and that he was armed during the
commission of the offense. In exchange for his admission, three other felony allegations
were dismissed.
       On September 15, 2011, appellant was found to be a ward of the court, placed on
probation, and committed to the Tulare County Youth Correctional Center Unit.2 On
September 9, 2013, a notice of violation of probation was filed pursuant to Welfare and
Institutions Code section 777, alleging that appellant violated the terms of his probation
by associating with a person he knew to be a member of a criminal street gang and by
acquiring a new tattoo he knew to be gang related.
       Appellant waived his right to a contested hearing and admitted violating the terms
of his probation on September 10, 2013. At the disposition hearing on October 2, 2013,
the juvenile court continued appellant as a ward of the court, continued his probation, and
committed him to the Tulare Youth Correctional Unit for 365 days. The court
determined that appellant’s maximum term of confinement was 10 years. The court
found appellant had 449 days of custody credits.
       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d
436 (Wende).



1      Unless otherwise designated, statutory references are to the Penal Code.
2     We will not recount the facts of the prior adjudication. A disposition order is an
appealable order and failure to file a timely appeal from it bars review of the earlier
proceedings it entails in a subsequent appeal from a later juvenile court hearing. (In re
Shaun R. (2010) 188 Cal. App. 4th 1129, 1139, 1141; also see In re Scott K. (1984) 156
Cal. App. 3d 273, 276-278.)
                                          FACTS
       Appellant originally admitted committing a robbery during a home invasion.
After being released from the youth correctional center on August 7, 2012, appellant
stayed with his grandmother and was placed on a global positioning system monitor on
an aftercare program. Among the terms of probation were that appellant not associate
with known gang members and not acquire tattoos or piercings appellant knew to be gang
related.
       While under the supervision of probation, appellant had eight law enforcements
contacts where he was in the presence of known gang members or their associates. Law
enforcement officers admonished appellant to stop these associations. Appellant
acquired two tattoos that displayed “Porter” and “ville.” Law enforcement officers again
admonished appellant to stop his involvement with known gang members and associates.
Thereafter, appellant acquired a tattoo with the letter “N” on the right side of his face.
Appellant was detained for being in violation of the terms of his probation. Appellant has
three other tattoos. All three of his newest tattoos are gang related.
                            APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal. 3d 436.) By letter on February 27, 2014,
we invited appellant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                      DISPOSITION
       The judgment is affirmed.